Citation Nr: 0213891	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  95-36 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to compensation benefits for additional 
disability due to degenerative disc disease of the lumbar 
spine under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran had active service from July 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action by the 
Seattle, Washington, RO that denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a low back disability.  The veteran subsequently 
moved to Iowa and his case was therefore transferred to the 
RO in Des Moines, Iowa.  In March 1997, the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
that RO, a transcript of which is of record.  

The Board remanded this case to the RO in May 1998 for 
additional development.  In April 2002, the Board again 
sought additional development.  The case is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

The veteran has additional disability due to degenerative 
disc disease of the lumbar spine as a result of lumbar spine 
surgeries performed at a VA medical facility in 1993 and 
subsequently, and were not necessary consequences of these 
surgeries.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability due to degenerative disc 
disease of the lumbar spine, status post spinal fusion have 
been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.102 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


I Factual Basis

Private and VA clinical records reflect considerable 
treatment for low back and right lower extremity pain 
following a work related injury that occurred in 1989.  In 
March 1993, the veteran was hospitalized at a VA medical 
facility and underwent surgical decompression of L4-S1 with 
fusion.  On the second postoperative day the veteran was 
noted to have a left foot drop with numbness in the dorsum of 
the left foot.  A VA physician indicated that this foot drop 
was not an expected complication of the veteran's 
decompression surgery of L4-S1 with fusion.  

VA again hospitalized the veteran in July and August 1993 
after an evaluation revealed that the hardware placed in the 
lumbar spine during the earlier hospitalization had become 
disrupted.  During the current hospitalization, the hardware 
was surgically removed and a banked bone graft was implanted.  
A VA physician opined that it was most likely that the 
weakness and numbness in the left leg contributed to the 
disruption of the lumbar hardware.  

During a VA orthopedic examination in April 1995, it was 
reported that the veteran had increasing low back pain 
following his spinal surgeries in 1993.  In July and August 
1994 the veteran underwent a series of epidural steroid 
injections.  He complained that over the year prior to the 
current examination his back pain had still been increasing, 
as had pain in his right lower extremity.  He stated that he 
had increasing difficulty sleeping due to back pain and that 
any bending, twisting, prolonged standing, or prolonged 
sitting worsened his back pain.  An x-ray conducted during 
the examination indicated difficulty ascertaining whether the 
veteran had a solid fusion in the lumbar spine, but given the 
veteran's symptoms, the examiner thought not.  The diagnoses 
included chronic pain syndrome of the lumbar spine, and 
lumbar radiculopathy, most likely secondary to scar tissue.  
The veteran was said to be unemployable because of his back 
disorder.  

In a June 1995 rating action the RO granted compensation 
benefits under 38 U.S.C.A. § 1151 for left peroneal palsy and 
assigned a rating of 40 percent for this disorder from March 
15, 1993.  

The veteran was again hospitalized by the VA in August and 
September 1995 for the treatment of low back pain due to 
vertebral disc degeneration.  The veteran underwent an 
anterior posterior fusion.  

In a January 1997 statement, a private physician reported 
that the veteran had chronic low back pain.  It was said that 
part of his previous bone graft had been reabsorbed and this 
had rendered his back unstable.  He also had additional disc 
herniation with pressure on some of his nerve roots.  It was 
said that this probably accounted for complaints of bowel and 
bladder incontinence.  The doctor also opined that the 
veteran's left foot drop due to his first VA performed back 
surgery caused a gait disturbance that further aggravated and 
potentiated his chronic back problem.  Private clinical 
records reflect subsequent treatment for low back pain and 
incontinence.  

During a March 1997 hearing the veteran said that his back 
pain was severe prior to his series of surgeries, but had 
became much worse after these procedures.  

On VA orthopedic examination in June 1999 it was noted that 
the veteran's left foot drop affected his gait and caused him 
to stumble and fall.  It was the examiners opinion that this 
caused more stress on the veteran's low back and made it more 
symptomatic, but did not affect the natural course of events 
significantly.  In a September 1999 addendum to this 
examination, the examiner said that all of the veteran's back 
manifestations were due to nonservice connected disease or 
injury.  The only increased manifestation was increased pain 
in the back due to the gait abnormality.  The increase in 
pain due to the limp was estimated to be 10 percent.  

II.  Legal Analysis

The Board notes initially that the veteran's claim for 1151 
compensation  benefits for low back disability was filed long 
before October 1, 1997.  For claims filed prior to October 1, 
1997, 38 U.S.C.A. § 1151 provides that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The regulation implementing the statute for claims filed 
prior to October 1, 1997, 38 C.F.R.§ 3.358, provides, in 
pertinent part, that in determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc, was authorized.  
In determining whether such additional disability resulted 
from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincident therewith.  38 
C.F.R.§ 3.358(b), (c)(1).

38 C.F.R.§ 3.358(c)(3) (1998) provided as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  

Under the law and regulations cited above fault need not be 
shown as an element of recovery.  For claims filed on or 
after October 1, 1997, the fault standard has been reimposed.  
38 U.S.C.A. § 1151 (West Supp. 2002).  

The evidence discussed in the preceding section of this 
decision indicates clearly that the veteran had significant 
low back symptomatology prior to a series of VA performed 
lumbar spine surgeries that commenced in March 1993.  
Thereafter the veteran developed a left foot drop for which 
he is already receiving compensation benefits under 
38 U.S.C.A. § 1151.  The veteran has also reported that his 
already severe low back pain became significantly worse after 
the series of VA surgeries on his low back that commenced in 
early 1993.  This has been confirmed by a VA physician who 
estimated that the veteran had experienced a 10 percent 
increase in low back pain due to the limp caused by the left 
foot drop that developed after the first low back surgery 
performed by the VA in early 1993.  It is also noteworthy 
that a VA physician has opined that it was likely that the 
weakness and numbness in the left leg contributed to the 
disruption of the lumbar hardware which necessitated further 
VA surgery on the lumbar spine in late 1993 that consisted 
removal of this hardware and its replacement with a bone 
graft and fusion.  This bony fusion apparently failed and 
rendered the veteran's back unstable.  A private physician 
has implied that this instability of the back resulted in 
further disc herniation that in turn caused episodes of 
incontinence.  

In view of the above, the Board concludes that the veteran 
has increased intervertebral disc syndrome disability in the 
lumbar spine as a result of the series of VA surgeries on the 
veteran lumbar spine that commenced in March 1993.  It is 
further concluded that this increased disability from lumbar 
spine intervertebral disc disease was not certain to result 
from, nor was intended to result from, any of the series of 
surgeries on the lumbar spine performed by the VA in March 
1993 and subsequent to that date.  Since that is the case, 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability due to degenerative disc disease of the lumbar 
spine, status post spinal fusion is warranted.  


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability from degenerative disc disease of the lumbar 
spine, status post spinal fusion is granted.  






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

